Citation Nr: 0736685	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  99-13 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint (TMJ) dysfunction.

2.  Entitlement to service connection for bruxism.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from August 1993 to August 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the Lincoln, 
Nebraska Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in pertinent part, denied service 
connection for TMJ dysfunction and bruxism.  

When filing her substantive appeal (VA Form 9) in June 1999, 
the veteran requested a hearing before a Veterans Law Judge 
(VLJ) of the Board.  The veteran failed to report as 
scheduled.  See 38 C.F.R. § 20.704(d) (2007).

The Board issued a decision in January 2004, which denied the 
veteran's claims for service connection for TMJ dysfunction 
and bruxism.  She appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  

In January 2005, her representative and VA's Office of 
General Counsel - representing the Secretary of VA, filed a 
joint motion requesting that the Court vacate the January 
2004 Board's decision to deny the veteran's claims for 
service connection and remand the case for readjudication in 
compliance with directives specified.  The Court issued an 
Order in January 2005, granting the joint motion and returned 
the case to the Board.

In May 2005, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development of the 
record, in order to ensure due process and  compliance with 
the directives specified in the joint motion.  The case has 
been returned to the Board for appellate consideration.




FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the veteran has TMJ dysfunction, which is causally 
or etiologically related to her service in the military.

2.  There is no competent medical nexus evidence of record 
indicating the veteran has bruxism, which is causally or 
etiologically related to her service in the military.


CONCLUSIONS OF LAW

1.  TMJ dysfunction was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2005); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.301, 3.303, 3.304, 3.307, 3.309 (2007).

2.  Bruxism was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2005); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 
3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of March 2001 and May 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate her claims for service connection and of her's 
and VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
her possession pertaining to her claims of entitlement to 
service connection for TMJ dysfunction and bruxism.

In addition, a July 2006 letter explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of 
service connection, in compliance with Dingess/Hartman.  
Nevertheless, because the instant decision denies the 
veteran's claims for service connection, no disability rating 
or effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided prior to the 
issuance of complete VCAA notice.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although VCAA notice was not 
completed prior to the initial adjudication, the claims have 
been readjudicated thereafter.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claims and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA post-
service treatment and examinations.  Additionally, the claims 
file contains the veteran's own statements in support of her 
claims.  The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record for the time period at issue, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Factual Background

The service medical records reveal that, in February 1996, 
the veteran presented at the dental clinic with complaints of 
pain in the sides of her face and that her teeth hurt when in 
contact with sweet and cold sensations.  She stated that such 
discomfort had begun 2 months prior.  The veteran reported 
that she would wake up with her jaws clenched and she 
admitted to clenching and grinding behaviors during waking 
hours.  Objectively, there was tenderness to palpation of the 
masseters, bilaterally.  The veteran had functional 
manipulation with tenderness during clenching of her teeth.  
Temporomandibular evaluation revealed tenderness to palpation 
of the temporomandibular laterally.  There were no noises or 
crepitation.  The diagnosis was myofascial pain dysfunction 
and the treatment plan called for the prescription of an 
orthotic.  

The service medical records show that the veteran was again 
seen in the dental clinic in April 1996.  At that time, she 
indicated that the sides of her face did not hurt anymore.  A 
May 1996 report noted that the veteran was doing well and 
that the orthotic was only needed at night from that point 
forward.  A subsequent May 1996 report indicated even further 
reduction in the use of the orthotic.  In a medical 
questionnaire dated in July 1997, the veteran indicated that 
she had temporomandibular problems.  The medical examiner 
commented that the veteran had a "history of 
temporomandibular syndrome by Dental."  

Following service, VA examined the veteran in June 1998.  She 
reported that, during service, she was treated for clenching 
her teeth.  She stated that she was given a splint in 1997 to 
relieve the muscle tension in her jaws.  It gave her relief 
and she did well.  About a year after receiving the splint, 
she lost it.  In its absence, she noticed that the clenching 
had recurred.  She reported temperature sensitivity of the 
teeth and noted that if candy gets stuck in her teeth it 
causes a throbbing sensation.  

Objectively, the TMJ vertical opening was 34 mm.  The right 
lateral was 4 mm. and the left was 6 mm.  Palpation and 
auscultation were unremarkable.  X-ray surveys were similarly 
unremarkable.  The diagnosis was malocclusion, with a lack of 
posterior distoclusion in protrusive position.  There was no 
diagnosis of temporomandibular joint syndrome or of bruxism.

The claims file contains no post-service records relating to 
treatment of TMJ or bruxism.  Post-service VA outpatient 
treatment reports reflect treatment only for headaches, back 
pain and genitourinary concerns.  

The veteran was also afforded a VA examination in July 2006.  
According to that report, the veteran's claims files, 
including her military dental records and medical records, 
were reviewed.  Following an examination, including TMJ range 
of motion testing, palpation and auscultation of the TMJ, 
palpation over the muscles of mastication, and occlusion 
evaluation, the VA examiner concluded that there was no 
evidence of TMJ dysfunction, limitation of motion of the jaw, 
or bruxism.  The VA examiner also concluded that there was 
evidence of malocclusion of the teeth, which was unrelated to 
the veteran's military service.  The VA examiner noted that 
the veteran's malocclusion was either inherent in the 
skeletal position of her teeth or due to pre-service 
orthodontic treatment of her teeth, and that there was no 
evidence of any residuals from the veteran's in-service 
treatment for jaw clenching and grinding.

Analysis

The Board finds that the preponderance of the evidence is 
against the claims for service connection for TMJ dysfunction 
and bruxism, so these claims must be denied.  38 C.F.R. 
§ 3.102.  

The Board acknowledges that the veteran's service medical 
records show that she was treated for myofascial pain at 
various intervals in 1996, and diagnosed with TMJ syndrome, 
by history.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . .").   However, these episodes resolved 
with use of an orthotic.   See 38 C.F.R. § 3.303(b) (isolated 
findings in service are insufficient to establish 
chronicity).  Likewise, there is no objective evidence of 
continuance of symptomatology during the years following the 
veteran's discharge from service, as the veteran has not been 
treated for either TMJ dysfunction or bruxism in the years 
following her military service.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology).  

More significantly, at the veteran's June 1998 and July 2006 
VA examinations, range of motion of the jaw and x-rays were 
normal, and there was no evidence of either TMJ dysfunction 
or bruxism.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement to 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.").   Additionally, 
the July 2006 VA examiner found that the veteran's 
malocclusion of the teeth was unrelated to the veteran's 
treatment during her military service, and that she had no 
current residuals of her in-service treatment for jaw 
clenching and teeth grinding.  See also Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  

In short, there currently is no persuasive medical evidence 
of record indicating the veteran currently has TMJ 
dysfunction or bruxism, which was incurred or aggravated 
during or as a result of her service in the military.  See 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

Therefore, the only evidence portending that the veteran has 
TMJ dysfunction and bruxism related to her service, comes 
from her personally.  As a layperson, the veteran simply does 
not have the necessary medical training and/or expertise to 
diagnose or determine the etiology of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current condition at issue to that symptomatology.  Id.  
As such, her allegations, alone, have no probative value 
without medical evidence substantiating them.  So the 
preponderance of the evidence is against her claims, in turn, 
meaning the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).




ORDER

Service connection for TMJ dysfunction is denied.

Service connection for bruxism is also denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


